Citation Nr: 1718379	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-09 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from May 1968 to May 1970. This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, when an appellant fails to appear for a scheduled hearing and a request for a postponement has not been received or granted, the hearing request will be considered to have been withdrawn. 38 C.F.R. § 20.702 (d). However, a hearing will be rescheduled if good cause is shown and the cause of the failure to appear arose under circumstances that prevented a timely request for a postponement from being submitted. Id. 

In January 2015, the Board remanded the case to afford the Veteran a videoconference hearing. Accordingly, in March 2015, the RO notified the Veteran of an April 2015 videoconference hearing. The RO subsequently received a form signed by the Veteran confirming that he wished to attend the hearing on the scheduled date. Records indicate that the Veteran did not show up for his hearing. 

Subsequently, in April 2015, the Veteran contacted the VA to report that he was homeless. In June 2015, the Veteran reported to the RO in Louisville, Kentucky, for a videoconference hearing, but was told that he was not scheduled for a hearing at that time. The Veteran then requested he be rescheduled for a videoconference hearing. In January 2017, the Veteran's representative also requested another opportunity for a videoconference hearing.    

The Board finds that given the multiple addresses on file, the Veteran's report of homelessness, and a possibility of confusion regarding scheduled dates, the Veteran has shown good cause for his failure to appear. As good cause has been shown, the claim must be remanded so that the Veteran can be rescheduled for a new hearing.

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's correct contact information, particularly his mailing address, by telephone if possible, and indicate the correct address in the electronic VBMS file. Enlist the assistance of the Veteran's representative if necessary.

2. Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity. Notify him and his representative of the date, time, and location of this hearing. After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

